DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
The objection to claim 14 is withdrawn in view of applicants’ claim amendments. 

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(a) and 112(b) rejections of claims 1-4 and 11-15 are withdrawn in view of the Declaration of Jay Switzer under 37 CFR 1.132 filed January 13, 2021.  

The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, 
Claims 1-4, 11-14, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the epitaxial growth of CsPbBr3, PbI2, NaCl, ZnO, CdS, or PbS epitaxial films on substrates such as SrTiO3, Au/Si, or Ag/Au/Si, does not reasonably provide enablement for the epitaxial growth of any type of epitaxial film on any substrate by spin-coating.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make  the invention commensurate in scope with these claims. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question:  is the experimentation needed to practice the invention undue or unreasonable?  The standard to be applied is set forth in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  See also MPEP 2164.  The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, include, but are not limited to:  
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and

The invention disclosed in the instant application relates to a method for growing an epitaxial film on a substrate by spin-coating a precursor solution.  As shown in Figs. 1A-E and ¶¶[0020]-[0027] of the specification, in one embodiment this is achieved by initially forming a precursor solution comprised of, for example, CsPbBr3 in a dimethyl sulfoxide (DMSO) solution and then spin-coating this solution onto a heated crystalline substrate such as SrTiO3.  Crystal growth then proceeds via nucleation and growth at the solution-substrate interface.  Additional examples are provided in Figs. 2-3, 5-7, and 9-11 and associated descriptive text for the growth of, for example, PbI2 on Au/Si(111), NaCl on Ag/Au/Si(110), Si(111), or Si(100), and ZnO on Au/Si(111).  However, claim 1 broadly recites a process for forming an epitaxial film by dripping an inorganic epitaxial film precursor solution and epitaxially growing an epitaxial film on a substrate having an ordered crystal structure.  The specification as originally filed does not fully enable the growth of an epitaxial film comprised of substantially any material on any kind of crystalline substrate.  As an example, the specification as originally filed does not appear to enable the growth of a semiconductor such as Si, Ge, GaAs, SiC, or GaN on ordered crystalline substrates such as NaCl, Fe, Cu, or Al to name a few.  Accordingly, it is the Examiner’s position that undue experimentation would be required to determine the amount and type of solute and solvent required to grow substantially any epitaxial film on any ordered crystal structure by spin-coating in the manner recited in independent claim 1.  Dependent claims 2-4, 11-14, and 19-20 are similarly rejected due to their dependence on claim 1.   

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-4 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "ordered crystal structure" in claim 1 is a relative term which renders the claim indefinite.  The term "ordered crystal structure" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Since neither the specification nor the claims as originally filed clearly identify the degree of order necessary for a substrate to be considered as an “ordered crystal structure” its recitation in claim 1 is therefore considered to be indefinite.  Dependent claims 1-4 and 11-14 are similarly rejected due to their dependence on claim 1.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-4 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over a publication to Li, et al. entitled “Single-layer halide perovskite light-emitting diodes with sub-band gap turn-on voltage and high brightness, Physical Chem. Letters, Vol. 7, pp. 4059-66 (2016) (hereinafter “Li”) in view of a publication to Nie, et al. entitled “High-efficiency solution-processed perovskite solar cells with millimeter-scale grains,” Science, Vol. 347, Issue 6221, pp. 522-25 (2015) (“Nie”) and further in view of a Missouri S&T Undergraduate Research Conference publication entitled “Epitaxial Spin Coated Perovskites” publicly presented by John Tubbesing on April 17, 2018 (“Tubbesing”) which was accessed on January 28, 2021, at:  
https://scholarsmine.mst.edu/ugrc/2018/full-schedule/76/#:~:text=Additionally%2C%20the%20Switzer%20group%20has%20shown%20that%20CsPbBr3,flexible%20highly%20efficient%20solar%20panels%2C%20and%20wearable%20technology.   
Regarding claim 1, Li teaches a process for forming an epitaxial film (see, e.g., the Abstract, Figs. 1-5, and entire reference) comprising:
spinning a substrate having an ordered crystal structure (see, e.g., the Experimental section on p. 4064 which teaches that the mixture solution is spun-coated onto an indium tin oxide (ITO)/glass substrate; furthermore, the ITO portion of the substrate must necessarily possess or, alternatively, would be reasonably expected to possess an ordered crystal structure since ITO is an electrical conductor and possesses a polycrystalline crystal structure);
heating the substrate during spinning to a temperature between 70°C and 150°C (see, e.g., the Experimental section on p. 4064 which teaches that the precursor solution is heated to 120 °C prior to being applied to the substrate which necessarily means or, alternatively, would be reasonably expected to mean that the temperature of the ITO/glass substrate increases in response to being exposed to the heated precursor solution; furthermore, the temperature of the substrate would be reasonably expected to increase by an amount sufficient to approach a temperature of at least 70 °C);
dripping epitaxial film precursor solution onto the spinning substrate, where the precursor solution comprises inorganic film precursor material in a solvent (see, e.g., the Experimental section on p. 4064 which teaches that a precursor solution comprised of PbBr2 and CsBr is mixed with anhydrous dimethyl sulfoxide (DMSO) and this solution is then spun-coated onto the ITO/glass substrate at 1,500 rpm); and
continuing the heating and spinning to remove the solvent and epitaxially grow the epitaxial film on the substrate (see, e.g., the Experimental section on p. 4064 as well as the results in Figs. 1-2 and p. 4059-61 which teach that a crystalline film of CsPbBr3 is formed on the ITO/glass substrate which necessarily means or, alternatively, would be reasonably expected to mean that the DMSO solvent is removed via evaporation; furthermore once the heated precursor solution has been applied to the IT/glass substrate it necessarily continues to heat the substrate itself until the temperature reaches an equilibrium state). 
arguendo that Li does not explicitly teach that the substrate is heated to a temperature of between 70 and 150 °C before and during the spin-coating process, this would have been obvious in view of the teachings of Nie.  In Fig. 1 and pp. 522-524 of the description Nie teaches analogous method of forming crystalline perovskite thin films by spinning a precursor solution onto a heated substrate.  As shown specifically in Figs. 1A-B and described in pp. 522 and 524, Nie teaches that grain sizes as large as 1 to 2 mm are obtained by hot-casting the perovskite thin film at substrate temperatures of up to 170 °C compared to grain sizes of approximately 1 to 2 m which are typically obtained using conventional post-annealing processes.  Figure 1D shows that the average grain size increases as the substrate temperature during the spin-coating process increases from approximately 50°C to 190 °C.  Then Figs. 2A-C and p. 524 Nie further teach that the increased grain size leads to a concomitant increase in the current density and power conversion efficiency in photovoltaic devices manufactured using the perovskite thin film.  Thus, in view of the teachings of Nie an ordinary artisan would be motivated to heat the substrate to a temperature in the range of 70 to 150 °C before and during the spin-casting process of Li in order to increase the grain size of the resulting thin film for the production of more efficient power conversion devices.  
Even if it is assumed arguendo that Li does not explicitly teach that epitaxial growth of the CsPbBr3 layer occurs on the ITO/glass substrate, epitaxial growth of a CsPbBr3 layer onto a crystalline substrate would have been obvious in view of the teachings of Tubbesing.  In the Abstract Tubbesing teaches that spin-coating may be used to epitaxially deposit thin films of CsPbBr3 onto many diverse substrates such as epitaxial gold foils formed on crystalline Si wafers and that this would have many applications in, 3 film growth method taught by the combination of Li and Nie on a crystalline substrate such as a gold foil formed on silicon wafers with the motivation for doing so being to produce epitaxial CsPbBr3 layers for use in applications such as flexible LED’s, solar panels, and wearable technology.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Li teaches that the precursor material comprises a material selected from the group consisting of Pbl2, CsPbBr3, NaCI, and Zn(ll) (see, e.g., the Experimental section on p. 4064 as well as Figs. 1-2 and p. 4059-61 which teach that a crystalline film comprised of CsPbBr3 is formed which necessarily means that the precursor material comprises CsPbBr3).  
Regarding claim 3, Li teaches that the epitaxial film precursor solution comprises PbBr2 and CsBr and the epitaxial film comprises CsPbBr3 (see, e.g., the Experimental section on p. 4064 as well as Figs. 1-2 and p. 4059-61 which teach that a crystalline film comprised of CsPbBr3 is formed from a precursor solution comprised of PbBr2 and CsBr).
Regarding claim 4, Li teaches that the epitaxial film precursor solution comprises PbBr2 and CsBr dissolved in dimethyl sulfoxide solution and the epitaxial film comprises 3 (see, e.g., the Experimental section on p. 4064 as well as Figs. 1-2 and p. 4059-61 which teach that a crystalline film comprised of CsPbBr3 is formed from a precursor solution comprised of PbBr2 and CsBr dissolved in DMSO).
Regarding claim 11, Li does not explicitly teach that the heating the substrate is to a temperature in the range of 70 to 130°C.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1A-B and described in pp. 522 and 524, Nie teaches that grain sizes as large as 1 to 2 mm are obtained by hot-casting the perovskite thin film at substrate temperatures of up to 170 °C compared to grain sizes of approximately 1 to 2 m which are typically obtained using conventional post-annealing processes.  Figure 1D shows that the average grain size increases as the substrate temperature during the spin-coating process increases from approximately 50°C to 190 °C.  Then Figs. 2A-C and p. 524 Nie further teach that the increased grain size leads to a concomitant increase in the current density and power conversion efficiency in photovoltaic devices manufactured using the perovskite thin film.  Thus, in view of the teachings of Nie an ordinary artisan would be motivated to heat the substrate to a temperature in the range of 70 to 150 °C before and during the spin-casting process of Li in order to increase the grain size of the resulting thin film for the production of more efficient power conversion devices.  
Regarding claim 12, Li does not explicitly teach that the heating the substrate is to a temperature in the range of 70 to 90°C.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1A-B and described in pp. 522 and 524, Nie teaches that grain sizes as large as 1 to 2 mm are obtained by hot-casting the perovskite thin film at substrate temperatures of up to 170 °C compared to grain sizes of approximately 1 to 2 m which are typically obtained using conventional post-annealing processes.  Figure 1D 
Regarding claim 13, Li does not explicitly teach that the heating the substrate is to a temperature in the range of 90 to 130°C. However, as noted supra with respect to the rejection of claim 1, in Figs. 1A-B and described in pp. 522 and 524, Nie teaches that grain sizes as large as 1 to 2 mm are obtained by hot-casting the perovskite thin film at substrate temperatures of up to 170 °C compared to grain sizes of approximately 1 to 2 m which are typically obtained using conventional post-annealing processes.  Figure 1D shows that the average grain size increases as the substrate temperature during the spin-coating process increases from approximately 50°C to 190 °C.  Then Figs. 2A-C and p. 524 Nie further teach that the increased grain size leads to a concomitant increase in the current density and power conversion efficiency in photovoltaic devices manufactured using the perovskite thin film.  Thus, in view of the teachings of Nie an ordinary artisan would be motivated to heat the substrate to a temperature in the range of 90 to 130 °C before and during the spin-casting process of Li in order to increase the grain size of the resulting thin film for the production of more efficient power conversion devices.  
Regarding claim 14, Li teaches preheating the epitaxial film precursor solution to a temperature in the range of 70 to 150° prior to said dripping so that it is at said temperature during said dripping (see, e.g., the Experimental section on p. 4064 which teaches that the precursor solution is heated to 120 °C prior to being applied to the substrate).  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nie and Tubbesing and further in view of a publication to Switzer, et al. entitled “Nanometer-thick gold on silicon as a proxy for single-crystal gold for the electrodeposition of epitaxial cuprous oxide thin films,” ACS Appl. Mater. Interfaces, Vol. 8, pp. 1582815837 (2016) (“Switzer”).  
Regarding claim 19, Li and Nie do not explicitly teach that the substrate having the ordered crystal structure is a single crystal substrate.  However, as noted supra with respect to the rejection of claim 1, in the Abstract Tubbesing teaches that spin-coating may be used to epitaxially deposit thin films of CsPbBr3 onto many diverse substrates such as epitaxial gold foils formed on Si wafers and that this would have many applications in, for example, flexible LED’s, flexible solar panels, and wearable technology.  Thus, in view of the teachings of Tubbesing an ordinary artisan would be motivated to perform the spin-coating CsPbBr3 film growth method taught by the combination of Li and Nie on a crystalline substrate such as a gold foil formed on silicon wafers with the motivation for doing so being to produce epitaxial CsPbBr3 layers for use in applications such as flexible LED’s, solar panels, and wearable technology.  Tubbesing does not explicitly teach that the Si wafer is single crystalline.  However, in the Abstract, 3 film growth method of Tubbesing in order to promote epitaxial growth of the Au and CsPbBr3 films.  
Regarding claim 20, Li and Nie do not explicitly teach that the substrate comprises epitaxial Au or Ag on single crystal Si.  However, as noted supra with respect to the rejection of claim 1, in the Abstract Tubbesing teaches that spin-coating may be used to epitaxially deposit thin films of CsPbBr3 onto many diverse substrates such as epitaxial gold foils formed on Si wafers and that this would have many applications in, for example, flexible LED’s, flexible solar panels, and wearable technology.  Thus, in view of the teachings of Tubbesing an ordinary artisan would be motivated to perform the spin-coating CsPbBr3 film growth method taught by the combination of Li and Nie on a crystalline substrate such as a gold foil formed on silicon wafers with the motivation for doing so being to produce epitaxial CsPbBr3 layers for use in applications such as flexible LED’s, solar panels, and wearable technology.  Tubbesing does not explicitly teach that the Si wafer is single crystalline.  However, in the Abstract, Figs. 1 & 7, and Experimental Procedure section on p. 15,836 Switzer teaches a method for forming epitaxial gold on Si(100), Si(110), and Si(111) single crystal substrates.  In Switzer epitaxial growth of the Au layer is achieved by deposition on the (100), (110), or (111) plane of a single crystal Si wafer.  Thus, in view of the teachings of Switzer an ordinary artisan would readily 3 film growth method of Tubbesing in order to promote epitaxial growth of the Au and CsPbBr3 films.  

Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Nie and further in view of Tubbesing and still further in view of a publication to Chen, et al. entitled “Single-crystal thin films of cesium lead bromide perovskite epitaxially grown on metal oxide perovskite (SrTiO3)” Journal of the American Chemical Society, Vol. 139, pp. 13525-32 (2017) (“Chen”). 
Regarding claim 15, Li teaches that
the spinning the substrate comprises spinning a substrate at a rotation rate between 400 and 3000 rpm (see, e.g., the Experimental section on p. 4064 which teaches that the substrate is rotated at 1,500 rpm);
the dripping epitaxial film precursor solution onto the spinning substrate comprises dripping a CsPbBr3 solution (see, e.g., the Experimental section on p. 4064 which teaches dripping a solution comprised of CsPbBr3 onto the spinning substrate);
the continuing the heating and spinning to remove the solvent and epitaxially grow the epitaxial film on the substrate is performed for between 25 and 180 seconds (see, e.g., the Experimental section on p. 4064 as well as the results in Figs. 1-2 and p. 4059-61 which teach that a crystalline film of CsPbBr3 is formed by spinning ITO/glass substrate for 1 minute (60 seconds) which necessarily means or, alternatively, would be reasonably expected to mean that the DMSO 
the epitaxial film comprises CsPbBr3 (see, e.g., the Experimental section on p. 4064 as well as the results in Figs. 1-2 and p. 4059-61 which teach that a crystalline film of CsPbBr3 is formed).
Even if it is assumed arguendo that Li does not teach that the substrate is heated before and during the spin-coating process, this would have been obvious in view of the teachings of Nie.  In Fig. 1 and pp. 522-524 of the description Nie teaches analogous method of forming crystalline perovskite thin films by spinning a precursor solution onto a heated substrate.  As shown specifically in Figs. 1A-B and described in pp. 522 and 524, Nie teaches that grain sizes as large as 1 to 2 mm are obtained by hot-casting the perovskite thin film at substrate temperatures of up to 170 °C compared to grain sizes of approximately 1 to 2 m which are typically obtained using conventional post-annealing processes.  Figure 1D shows that the average grain size increases as the substrate temperature during the spin-coating process increases from approximately 50°C to 190 °C.  Then Figs. 2A-C and p. 524 Nie further teach that the increased grain size leads to a concomitant increase in the current density and power conversion efficiency in photovoltaic devices manufactured using the perovskite thin film.  Thus, in view of the teachings of Nie an ordinary artisan would be motivated to heat the substrate to a temperature in the range of 70 to 150 °C before and during the spin-casting process of Li in order to increase the grain size of the resulting thin film for the production of more efficient power conversion devices.  
3(100), Mica(001), Au/Si(111), or Au/Si(100).  However, in Figs. 1-2 and pp. 13525-29 Chen teaches a method for the heteroepitaxial growth of CsPbBr3 on oxide perovskite SrTiO3(100) (STO) substrates by chemical vapor deposition (CVD).  At p. 13527 Chen teaches that STO has the same crystal structure as the cubic phase of CsPbBr3 and that two unit cells of CsPbBr3 can match with three unit cells of STO with a very low lattice mismatch factor of 0.47% which therefore suggests that heteroepitaxial growth is plausible.  At p. 13528 Chen further teaches that it was possible to grow a continuous single crystal thin film of CsPbBr3 on STO(100) substrates at an elevated reaction temperature of 450 °C.  Thus, in view of the teachings of Chen an ordinary artisan would be inclined to utilize STO(100) as the substrate for the heteroepitaxial growth of CsPbBr3 in the method of Li and Nie with the motivation for doing so being to further promote the epitaxial growth of single-crystal CsPbBr3 layers for the production of photoelectronic devices with a higher power conversion efficiency and/or higher current density.  This is further supported by the teachings of Tubbesing which, in the Abstract, teaches that spin-coating may be used to epitaxially deposit thin films of CsPbBr3 onto many diverse substrates such as epitaxial gold foils formed on crystalline Si wafers and that this would have many applications in, for example, flexible LED’s, flexible solar panels, and wearable technology.  Accordingly, an ordinary artisan would look to the teachings of Tubbesing and would be motivated to use the the spin-coating CsPbBr3 film growth method taught by the combination of Li and Nie to eptiaxially grow a CsPbBr3 layer on a crystalline STO(100) substrate in order to produce photoelectronic devices with a higher power conversion efficiency and/or higher current density.  

Response to Amendment
The Declaration of Jay Switzer under 37 CFR 1.132 filed January 13, 2021, (hereinafter “the Switzer declaration”) is sufficient to overcome the 35 U.S.C. 112(a) enablement rejection of claims 1-4 and 11-15. 

Response to Arguments
Applicant's arguments filed January 13, 2021, have been fully considered but they are not persuasive with respect to the 35 U.S.C. 102 and 103 rejections.  
Applicant argues that Li does not teach or suggest the step of epitaxially growing an epitaxial film on the substrate because the glass substrate is amorphous and the deposited film is polycrystalline.  See applicant’s 1/13/2021 reply, pp. 6-7.  Applicants’ argument is noted, but is unpersuasive.  In Li the deposited film is not grown directly on the glass substrate, but instead is grown on the polycrystalline ITO (indium tin oxide) surface layer which would, at the very least, lead to some degree of epitaxial growth as the crystal structure of the deposited CsPbBr3 thin film is influenced or determined by the crystal structure of the underlying ITO layer.  This necessarily occurs as the crystalline grains within the ITO layer will serve as nucleation sites for growth of the crystalline CsPbBr3 thin film.  Nevertheless, a Missouri S&T Undergraduate Research Conference presentation entitled “Epitaxial Spin Coated Perovskites” that was publicly presented by John Tubbesing on April 17, 2018, (“Tubbesing”) is introduced to teach spin-coating an epitaxial film on a crystalline substrate.  
Applicant further argues against the rejection of claim 15 by contending that there is no suggestion by Chen that epitaxial films can be grown by spin coating onto Chen’s Id. at p. 7.  Applicants’ argument is noted, but is unpersuasive.  Since Li and Nie clearly teach that a crystalline CsPbBr3 thin film may be obtained by deposition onto a polycrystalline substrate, it stands to reason that further ordering of the CsPbBr3 thin film may be promoted by growth on a single srystal substrate such as STO(100).  This is further supported by the teachings of Tubbesing which teaches a method for spin-coating CsPbBr3 onto many diverse substrates such as epitaxial gold foils formed on crystalline Si wafers.  Even in the absence of Tubbesing it is pointed out that claim 1 may be combined with Chen to teach the epitaxial growth of CsPbBr3 onto a single crystalline substrate.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714